Citation Nr: 1308212	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-31 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for duodenal ulcer with gall bladder removal.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to October 1972 and from August 1981 to January 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO, in part, increased the disability rating for low back strain to 20 percent, increased the disability rating for duodenal ulcer with gall bladder removal to 10 percent, and declined to reopen the claim for service connection for right ear hearing loss.  The Veteran filed a notice of disagreement as to these issues in January 2009 and a statement of the case (SOC) was issued in July 2009.  

In a September 2009 rating decision, the RO granted service connection for bilateral hearing loss.  This constitutes a full grant of the benefits sought on appeal as to the Veteran's claim regarding the right ear.  Therefore, this issue is not in appellate status before the Board and will not be addressed further.

In regard to the issue of an increased rating for low back strain the Board finds that this issue is also not in appellate status.  In response to the July 2009 SOC the Veteran filed a substantive appeal (VA Form 9) in September 2009.  In that document, he checked the box indicating that he was appealing only specific issues noted on the SOC as opposed to the box indicating that he was appealing all issues noted on the SOC.  He then proceeded to discuss problems he was having with his duodenal ulcer making no reference to his low back disability.  The totality of this document clearly reflects that the Veteran only intended to continue his appeal as to the stomach condition, not the back.  This interpretation is further bolstered by the fact that the Veteran did not address the low back disability in any subsequent communication.  The Board therefore finds that the issue of an increased rating for low back strain has not been perfected and is not in appellate status.  This issue will also not be addressed further.  

A review of the Virtual VA paperless claims processing system reflects that additional records have not been added to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of entitlement to a disability rating in excess of 10 percent for duodenal ulcer with gall bladder removal must be remanded for further development.  

VA examination

As the Veteran was last provided a VA examination for his duodenal ulcer with gall bladder removal in August 2008, approximately four and a half years ago, and his statements indicate a possible worsening of symptoms the Board finds that a current VA examination is necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95; see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

VA medical records 

As the record reflects the Veteran had received continuing treatment at VA and the last VA medical records associated with the file are from 2005, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records available.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  The AMC/RO should schedule the Veteran for a VA examination by an appropriate specialist, to determine the current nature and etiology of his duodenal ulcer with gall bladder removal.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The evaluation of the Veteran's duodenal ulcer with gall bladder removal should consist of all necessary testing.

The examiner is asked to comment on the degree of severity of the Veteran's duodenal ulcer with gall bladder removal and its affect on his employment and activities of daily living.  

A complete explanation should be provided for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.


3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all instructions.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).  

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

